PER CURIAM.
We review McDowell v. State, 491 So.2d 594 (Fla. 5th DCA 1986), to answer the certified question of whether retroactive application of the penalty provisions of section 27.3455, Florida Statutes (1985), violate the ex post facto provisions of the Florida and United States Constitutions. We answer the question affirmatively and approve the district court’s decision on this point on the authority of State v. Yost, 507 So.2d 1099 (Fla.1987).
Petitioner McDowell also raises two additional points, one of which respondent state concedes is meritorious. Inasmuch as the district court neglected to address this apparently meritorious point, we quash the decision below and remand for reconsideration. We decline to address the other point raised and thus approve the district court on this point.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.